Citation Nr: 0533757	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits originally calculated in the amount of $23, 
852.00.  





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that a waiver was barred by bad faith on 
the part of the veteran.

In a June 2001 decision, the Board concluded that bad faith 
on the part of the veteran had not been shown, and remanded 
the case for consideration under the principles of equity and 
good conscience and readjudication consistent with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The 
Board notes, however, that the United States Court of Appeals 
for Veterans' Claims (Court) has held that the provisions of 
the VCAA are not applicable to proceedings under chapter 53 
of the Title 38 of the United States Code.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  In a June 2003 decision, the 
Committee denied the veteran's waiver request on the basis 
that recovery would not be against equity and good 
conscience.  In October 2003, the Board again remanded the 
case for additional development.  In a September 2005 
supplemental statement of the case (SSOC), the Committee 
waived $17,720.00 of the amount for the period from April 1, 
1995 through December 31, 1996, based on the assumption that 
his first payment of Social Security Administration (SSA) 
disability benefits began in January 1997, but denied waiver 
of recovery of the remaining $6,132.00.  The case is now 
before the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a May 1995 rating decision, the RO awarded the veteran 
improved pension benefits.  Preliminary review of the 
evidentiary record in this case indicates that the 
overpayment at issue resulted from retroactive adjustments to 
the veteran's disability pension award due to receipt of 
unreported SSA disability benefits.  On his February 1995 VA 
Form 21-526, the veteran had indicated on line 36F, that he 
was receiving $712 per month in Supplemental Security 
benefits for a family of three.

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. §  5302 (West 2002); 38 C.F.R. 
§ 1.963 (2005).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In compliance with the October 2003 
Board remand, VA afforded the veteran an opportunity to 
submit an updated financial status report (FSR) and 
readjudicated his waiver request in September 2005 
supplemental statement of the case, not a separate Committee 
decision.  The veteran did not submit a new FSR.  The duty to 
assist is not a one-way street and a claimant cannot 
passively wait for assistance in those circumstances where he 
may or should have information that is essential in obtaining 
relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board observes that the last two FSRs, 
submitted by the veteran in 1999 and 2000, reflect that he 
was getting SSA benefits for himself, his wife and his child.  
Before readjudicating the waiver request, the Committee was 
instructed to contact the SSA and obtain documentation 
verifying the date on which the veteran was sent his first 
SSA disability benefits check, as well as the effective date 
for his  entitlement to SSA disability benefits and then the 
Committee was to use that information to recalculate the 
veteran's pension overpayment.  Consequently, the case must 
be returned for compliance with the October 2003 Board 
remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:  

1.  The VA should contact the SSA and 
obtain documentation, verifying the date 
and amount of the veteran's first SSA 
disability benefits check, the effective 
date of his entitlement to SSA disability 
benefits, and the amount of SSA benefits 
paid for the veteran, his spouse and 
child for the period from April 1, 1995 
through July 31, 1997.

2.  The VA should request the veteran to 
complete a Financial Status Report (VA 
Form 20-5655).  In addition, the RO 
should provide the appellant with VA 
Forms 21-8416 for each of the years in 
question -- 1995, 1996, 1997 -- to submit 
any unreported unreimbursed medical 
expenses.

3.  The VA should recalculate and set 
forth in the record a written paid and 
due audit of the veteran's disability 
pension account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the veteran, 
unreimbursed medical expenses, if any, as 
well as the amounts properly due.  The VA 
should indicate whether the veteran, his 
wife or child received income, from what 
source(s) and in what amounts, during the 
overpayment period.  Copies of all 
documents regarding the receipt of 
countable family income during the years 
in issue should be incorporated into the 
claims file.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the veteran.

4.  After the actions requested in 1 
through 3 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee to review 
the record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained on remand.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal, including 
38 C.F.R. §§ 1.963 and 1.965 (2005).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  The requisite period 
of time for a response should be afforded 
before the case is returned to the Board 
for further review.

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

